Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY - DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: Title Starts Online, Inc. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. Series A Preferred Stock of the Corporation be adopted and issued as follows: 1.Designation and Authorized Shares. The Corporation shall be authorized to issue 10,000 shares of Series A Preferred Stock, par value $.001 per share (the "Series A Preferred Stock"). 2.Stated Value. The stated value of each issued share of Series A Preferred Stock shall be deemed to be $40.00 (the "Stated Value"). [Missing Graphic Reference] 3.
